NO. 07-06-0211-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                 DECEMBER 7, 2006
                          ______________________________

                               ERSKINE L.T. ALLEN, JR.,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 22,580; HON. CECIL PURYEAR, PRESIDING
                       _______________________________

                              Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Erskine L.T. Allen, Jr. (appellant) perfected an appeal from the trial court’s denial

of his motion for DNA testing. Pending before this court is his appointed counsel’s motion

to withdraw. From the contents of the motion, it appears that a conflict of interest exists

between appellant and his appointed counsel. Thus, we grant the motion of counsel to

withdraw. We further abate and remand the case to the 137th Judicial District Court and

order the judge of that court to appoint new counsel to represent appellant in this appeal.
The name, address, telephone number, and state bar number of the newly appointed

attorney shall be included in the order of appointment. The trial judge shall also cause the

order appointing new counsel to be filed with this court, on or before January 5, 2007, via

a supplemental clerk’s record. Finally, the appellant’s brief (which may include an Anders

brief if warranted) will be due on or before February 5, 2007.

       It is so ordered.

                                                 Per Curiam



Do not publish.




                                             2